PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 20-2514
                  _______________

               JASON PAUL MAPLE

                          v.

         SUPERINTENDENT ALBION SCI,
                               Appellant.
               _______________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
               (D.C. No. 2:17-cv-00529)
       District Judge: Honorable Cathy Bissoon
                   _______________

             Argued: September 28, 2021

 Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

              (Filed: December 13, 2021)
                   _______________

Michael A. Pacek
John W. Peck [ARGUED]
WESTMORELAND COUNTY
OFFICE OF DISTRICT ATTORNEY
2 North Main Street, Suite 206
Greensburg, PA 15601
   Counsel for Appellant

Christopher M. Capozzi [ARGUED]
100 Ross Street, Suite 340
Pittsburgh, PA 15219
    Counsel for Appellee
                      _______________

                OPINION OF THE COURT
                    _______________

BIBAS, Circuit Judge.
    Not every murder is a mystery. Here, we know who did it:
Jason Maple. On federal habeas, he challenges his murder and
attempted-murder convictions. He says police violated
Miranda by interrogating him before reading him his rights.
But after weighing the strong evidence against him, Pennsyl-
vania courts held that was harmless error. Because that ruling
was reasonable, we will reverse the District Court’s grant of
habeas.
                      I. BACKGROUND
    Maple was furious at William Teck. Maple’s girlfriend,
Jennifer Vinsek, had told him that Teck had tried to rape her.
Later, they found her apartment ransacked and blamed Teck
and his friend, Patrick Altman. So Maple tracked them down
at a bar, where he brawled with them before being bounced.
Dissatisfied, Vinsek called the police to report the burglary.




                              2
When police arrived, Maple asked if they could “either shoot
[Teck] or arrest him.” App. 102. If not, Maple warned, “maybe
I’ll just handle it my way” and “take care of it myself.” App.
103. A few hours later, Maple found Teck and Altman and shot
at them. He missed Altman but killed Teck.
   When police found Teck’s body, they suspected Maple and
Vinsek. Detectives quickly interviewed Altman, who told them
about the bar fight. They learned that Maple owned a shotgun.
So they went to talk to Maple and Vinsek.
   The plainclothes detectives identified themselves as police.
They told the couple that they were investigating Teck’s death.
They said Maple was not under arrest but asked to talk with
him about the murder. Maple agreed, and Vinsek accompanied
them to the police station.
    At the station, the detectives questioned Vinsek and then
Maple separately. At first, they failed to read him his Miranda
rights. App. 105–06; see Miranda v. Arizona, 384 U.S. 436
(1966). After about an hour, Maple finally confessed. He was
then arrested and read Miranda warnings. He waived those
rights and confessed again, this time on tape.
    Maple moved to suppress both confessions, but the Penn-
sylvania court admitted them, finding no Miranda violation. At
trial, Maple confessed again, but claimed he was drunk at the
time. Yet the prosecution produced a mountain of evidence that
proved his intent. Several witnesses testified to Maple’s earlier
confrontations with Teck. The officers who responded to the
burglary call relayed that Maple had asked them to shoot or
arrest Teck. Altman and three witnesses testified to the




                               3
shooting. And they all said that, though Maple had been drink-
ing, he did not clearly look intoxicated. This evidence con-
vinced the jury. Maple was convicted of first-degree murder
and attempted murder, then sentenced to life.
    Maple challenged his convictions unsuccessfully. He ar-
gued that the police had violated his Miranda rights by getting
confessions that tainted the trial. The Pennsylvania Superior
Court agreed, but it held that the error was harmless. The Penn-
sylvania Supreme Court denied review. Pennsylvania courts
also rejected his two state-habeas (technically, PCRA) peti-
tions.
    So Maple filed this first federal habeas petition, and the
District Court granted it. Because Pennsylvania had not ap-
pealed the state-court finding of a Miranda violation, the Dis-
trict Court thought that the exhaustion requirement barred re-
view. It also held that the Miranda error was not harmless.
Although Maple admitted at trial that he had shot Teck, it rea-
soned that his earlier unwarned confession may have forced
him to testify. Pennsylvania now appeals.
    Because the District Court granted habeas without an evi-
dentiary hearing, we review de novo. Saranchak v. Beard, 616
F.3d 292, 301 (3d Cir. 2010). We presume that the Superior
Court’s factual findings were correct. 28 U.S.C. § 2254(e)(1).
And we defer to its rulings unless they were “contrary to, or
involved an unreasonable application of, clearly established
Federal law” or were “based on an unreasonable determination
of the facts in light of the evidence presented in the State court
proceeding.” Id. § 2254(d).




                                4
      II. THE SUPERIOR COURT REASONABLY FOUND
                 ANY ERROR HARMLESS

    To start, the District Court erred in relying on the exhaus-
tion doctrine. True, before reaching federal court, “an appli-
cant” for habeas relief must first “exhaust[ ] the remedies avail-
able in [state] courts.” 28 U.S.C. § 2254(b)(1), (b)(1)(A) (em-
phasis added). That requires raising and appealing the same ar-
guments at each step. But the exhaustion requirement is asym-
metrical: as Maple rightly concedes, it applies only to prisoners
seeking habeas relief, not to states defending convictions. So
even though Pennsylvania did not appeal the finding of a
Miranda violation in state court, we can still review the issue.
    Yet we need not reach the merits of the Miranda issue.
Even if there was a Miranda error, it was harmless. Cf. Arizona
v. Fulminante, 499 U.S. 279, 310 (1991) (holding that invol-
untary confessions are subject to harmless-error review). When
reviewing the state court’s finding of harmless error, we ask
whether that “harmlessness determination itself was unreason-
able.” Johnson v. Lamas, 850 F.3d 119, 134 (3d Cir. 2017)
(quoting Davis v. Ayala, 576 U.S. 257, 269 (2015)); see 28
U.S.C. § 2254(d)(1). It was not.
    Even ignoring Maple’s confessions, other evidence at trial
overwhelmingly incriminated him. A chorus of witnesses
linked him to the murder. Three of them saw Maple and Teck
in a bar fight. One eyewitness saw him shoot Teck and miss
Altman, and two others saw him at the scene with the shotgun
right before the shooting. And Altman himself testified that he
was shot at by a man with Maple’s build.




                                5
    This testimony also proved that Maple killed Teck inten-
tionally, as Pennsylvania law required for a first-degree murder
conviction. See 18 Pa. Cons. Stat. § 2502(a). Maple had been
angry at Teck for several days after Vinsek told him of the at-
tempted rape. And their conflict had escalated: two police of-
ficers and another witness heard Maple ask the officers to ar-
rest or shoot Teck. A few hours later, he followed Teck and
Altman, pointed a shotgun at them, and fired. This evidence
alone sufficed to prove premeditation. Commonwealth v.
O’Searo, 352 A.2d 30, 36–38 (Pa. 1976).
    Plus, the testimony undermined Maple’s intoxication de-
fense. Pennsylvania lets a first-degree murder defendant claim
voluntary intoxication as a partial defense only when he was
“so overwhelmed or overpowered by [alcohol] to the point of
losing his faculties at the time the crime was committed.”
Commonwealth v. Fletcher, 861 A.2d 898, 907–08 (Pa. 2004).
Maple said he was drunk, and Vinsek’s statements were inter-
nally inconsistent on that point. But every other witness who
was asked said Maple did not seem clearly intoxicated. So his
only defense would not fly.
                          * * * * *
   The case against Maple was very strong. Even if the trial
court should have suppressed his confession before Miranda
warnings, any error was harmless. Maple doubtless would have
been convicted of first-degree murder of Teck and trying to
murder Altman. So we will reverse and remand for the District
Court to deny his habeas petition.




                               6